DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: After careful consideration of the Applicant’s remarks the Examiner has found the independent claims are allowable.  There is no evidence in the prior art of a method of partially replacing a portion of a distal humerus in an elbow joint of a patient, comprising: providing a plate portion, the plate portion having a first mid-longitudinal axis, a maximum length between the first end and the second end along the first mid-longitudinal axis, a maximum width perpendicular to the maximum length along the first mid-longitudinal axis, and a first lobe portion and a second lobe portion each extending from the first plate portion, the articular portion including a first end, an opposite second end, a second mid-longitudinal axis extending through the first end and the second end of the articular portion, and an exterior surface approximating at least a portion of a natural articular surface of a distal humerus; attaching the plate portion to a distal end of a humerus of the patient, the plate portion being oriented generally coaxially with a longitudinal axis defined by the patients humerus; attaching the articular portion between the first end portion of the first lobe portion and the second end portion of the second lobe portion with  the second mid-longitudinal axis being generally transverse to the longitudinal axis defined by the patient’s humerus and positioning a portion of the articular portion in a naturally-occurring trochlear notch of a proximal ulna of the patient’s elbow joint; wherein portions of the exterior surface of the articular portion include an artificial capitellum sized and shaped to replace an artificial trochlea sized and shaped to replace a natural trochlea respectively- of the patient’s elbow joint, the artificial trochlea being configured to contact portions of the natural occurring trochlear notch of the proximal ulna of the patient’s elbow joint when the portion of the 
	The Examiner believes the articificial throchlea surface of the Tornier reference is not capable of contacting portions of the natural occurring trochlear notchof the proximal ulna of the patient’s elbow joint
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1,2,6-9, 11,13-16, 18-20 and 22-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11/23/21